JUDGMENT
The above case came on to be heard before the High Court, with Judges Foxall, Lutu and Pele sitting, at Leone, Tutuila, American Samoa on Thursday, March 21, 1929, at 10:00 o’clock A.M.
The court expressed its desire to have the people directly concerned in any case, amicably agree upon its disposition where possible, citing the results obtained along these lines in Manua.
*418The court then inquired as to whether the parties to the litigation were willing to consider the case before the court, with a view to agreeing between themselves as to its disposition, if they had not already done so.
Both sides agreed to retire and discuss their differences and report back to the court at 2:00 P.M. that afternoon.
Upon the convening of the court at 2:00 P.M. both parties stated that they had agreed between themselves as to what was proper to be done. They desired the case to be dismissed and stated to the court that upon the completion of a few family arrangements, which they had already agreed upon, the land would again be offered for registration without objection.
It is therefore adjudged and decreed, upon the motion of the parties hereto, that the above case be dismissed, and it is therefore so ordered.